



Exhibit 10.5


CORPORATE OFFICES
ONE FEDERAL STREET
BOSTON, MA 02110
TELEPHONE: 617-535-4766
www.ironmountain.com 

[irmlogo.jpg]
June 15, 2016
Mr. Roderick Day
Iron Mountain Incorporated
100 Federal Street
Boston, Massachusetts 02110




Dear Rod:
This will confirm that we have agreed to the following terms and conditions
regarding your separation from employment with Iron Mountain Information
Management, LLC (“Iron Mountain” or the “Company”).


1.    End of Employment. Your employment with Iron Mountain will terminate on
October 14, 2016, provided that the Company by giving you 14 days prior notice
may extend such date up to November 11, 2016 (as applicable, the “Termination
Date”). Effective immediately following Iron Mountain’s filing of its quarterly
report on Form 10-Q for the quarter ended June 30, 2016 (but no later than
August 31, 2016, you will no longer serve as an Executive Vice President and
Chief Financial Officer of Iron Mountain Incorporated and of its subsidiaries.
Between such date and the Termination Date, your role will be to facilitate the
transition of the Chief Financial Officer role and to support the Company’s new
and/or acting Chief Financial Officer. If you resign your employment with Iron
Mountain prior to the Termination Date, the benefits described in Sections 2, 3
and 5 of this Agreement and benefits under the Iron Mountain Companies Severance
Plan Severance Program No. 1 will be forfeited. Notwithstanding the foregoing,
if you accept or announce your acceptance of a position with any entity other
than Iron Mountain, its subsidiaries, or affiliates, such acceptance or
announcement shall not be interpreted either as a resignation from your
employment or a notification of your intent to resign, and shall not otherwise
impact your right to severance pay and other benefits under this Agreement, the
Iron Mountain Companies Severance Plan Severance Program No. 1, or the Iron
Mountain Companies Severance Plan, as applicable; provided, however, that you
remain an employee of Iron Mountain through the Termination Date.


2.    Severance Pay. Provided that you (a) sign this Agreement and do not revoke
your signature; (b) comply with all of your obligations set forth herein and
under Section 3.4(a) of the Iron Mountain Companies Severance Plan Severance
Program No. 1; and (c) sign the Settlement Agreement in a form substantially
similar to the draft Agreement attached as Schedule 1 to this Agreement between
you and Iron Mountain (the “Settlement Agreement”), then Iron Mountain will
provide you with the benefits set forth in Severance Program No. 1. Pursuant to
Section 3.1(c) of Severance Program No. 1, your Target Bonus Payment will be
calculated as follows: 100% of your base salary on the effective date of
termination multiplied





--------------------------------------------------------------------------------

Mr. Roderick Day
Page 2


by your average payout percentage based upon financial performance and
individual performance goals for 2013, 2014 and 2015. The timing of your
Severance Pay is governed by Severance Program No. 1.


1.Benefits. All Company benefits will end on your Termination Date except as
otherwise provided herein or pursuant to applicable law. In lieu of the benefit
otherwise available to an employee who participates in a U.S. group health plan
under Section 3.2(a) of Severance Program No. 1, the Company will continue to
pay the employer share of the cost of medical and dental coverage for you, your
spouse and your dependents until the earlier of 52 weeks following your
termination or the date on which you become covered under another group health
plan. In addition, Iron Mountain, if permissible under its existing agreements
with third party providers, will continue to pay the employer share of the cost
of supplemental medical and dental insurance coverage currently provided for
you, your spouse and your dependents in the United Kingdom until the earlier of
52 weeks following your termination or the date on which you become covered
under another supplemental coverage plan.


In accordance with Section 3.2(b) of Severance Program No. 1, you are also
eligible for up to nine months of outplacement services (through Essex
Partners). In addition, Iron Mountain will engage an accounting firm to provide
support for tax reporting for the year of termination and the year thereafter in
the United States and the United Kingdom. Iron Mountain will pay for such
services directly to the accounting firm no later than the end of the year
following the applicable tax year.


4.    Vacation. Iron Mountain will pay you any accrued but unused vacation time
on your Termination Date.


5.    Unemployment Compensation. Iron Mountain will not contest or appeal any
claim for unemployment compensation benefits that you may file after the
Termination Date.


6.    Reference Requests. Consistent with its current policy, Iron Mountain
responds to requests for employment references by confirming your job title and
dates of employment with Iron Mountain.


7.    General Release of Claims. In exchange for the promises and payments
described in this Agreement, you must execute and return the attached form of
Release and the Settlement Agreement. If you sign and date the Release and/or
the Settlement Agreement prior to the Termination Date, you may be required to
sign a second, identical Release and/or Settlement Agreement on the Termination
Date in order to waive any claim(s) that may have arisen between the date you
signed the attached Release and/or Settlement Agreement and the Termination
Date.


You hereby represent that you have not previously filed or joined in any
complaints, charges or lawsuits against Iron Mountain pending before any
governmental agency or court of law relating to your employment and/or the
termination thereof. You acknowledge that any workplace injuries you may have
sustained during the course of your employment with Iron Mountain have resolved
and you have no new injuries to report.


8.    Age Discrimination in Employment Act (“ADEA”) and Older Workers Benefit
Protection Act of 1990 (“OWBPA”).


Because you are over the age of 40 you have certain rights under the ADEA and
the OWBPA. You therefore understand, acknowledge and agree that:


a)This waiver is written in a manner that you understand;


b)In signing the Agreement, you are not waiving rights or claims that may arise
after the date that this waiver is executed;







--------------------------------------------------------------------------------

Mr. Roderick Day
Page 3


c)Under this Agreement you are waiving rights or claims only in exchange for
compensation you would not otherwise be entitled to receive;


d)You have the right the review this Agreement with an attorney before signing
the Agreement, and you have voluntarily chosen whether or not to consult with
counsel before signing the Agreement; and


e)You may take at least 21 days to review this Agreement before you decide to
sign the Agreement, and if you sign the Agreement before the end of that 21-day
period you have voluntarily waived the remainder of this review period.


Should you choose to execute this Agreement, you will have a period of seven
days from the date of execution to change your decision and rescind your
signature (the “Rescission Period”). This Agreement shall not become enforceable
until this Rescission Period has expired. If you choose to rescind the Agreement
you must deliver a written and signed notice of your rescission to Deirdre
Evens, EVP Chief People Officer, Iron Mountain Incorporated, 100 Federal Street,
Boston, Massachusetts 02110 within this seven-day period.


9.    Affirmation of Continuing Obligations. You hereby acknowledge and affirm
your continuing obligations under the Iron Mountain Employee Confidentiality and
Non-Competition Agreement, a copy of which is attached. You acknowledge that
your continued compliance with these obligations is a condition of your
receiving the severance payments and benefits provided for in this Agreement.


10.    Return of Property. All equipment, documents and materials provided to
you during your employment by Iron Mountain are the sole property of Iron
Mountain. You agree to return to Iron Mountain all such property within your
possession or control, including, but not limited to, a laptop, Blackberry, cell
phone, credit cards, customer and personnel records and other documents and
materials, whether on computer disc, hard drive or other form, and all copies
thereof, and all other property belonging to Iron Mountain no later than the
Termination Date.


11.    Confidentiality. You agree to keep strictly confidential the terms of
this Agreement, except that you may disclose the terms of this Agreement to your
immediate family, state and federal tax authorities, your attorneys, tax
preparers, accountants or other professional advisers, as required by a court
order, and to the extent necessary to file a claim for unemployment compensation
benefits or enforce the terms of this Agreement.


12.    Non-disparagement. You agree not to take any action or make any
statement, written or oral, or make any posting on any website, blog or by other
electronic means, that would reasonably be interpreted to disparage Iron
Mountain or its affiliates, or any of their respective officers, directors,
employees or agents, or that has the intended or foreseeable effect of harming
the business reputation of any such entity or person. The CEO and his direct
reports agree that they shall not take any action or make any statement, written
or oral, or make any posting on any website, blog or by other electronic means,
that would reasonably be interpreted to disparage you.


Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. You do not need any prior authorization from Iron Mountain to
make any such report or disclosure and you are not required to notify Iron
Mountain that you have made such report or disclosure.


13.    Remedies. If you breach any term of this Agreement, Iron Mountain may
commence legal action and pursue any of its available legal and equitable
remedies, and may suspend and recover any and all payments and benefits made or
to be made under this Agreement.





--------------------------------------------------------------------------------

Mr. Roderick Day
Page 4




14.    Successors and Assigns. The rights and obligations of this Agreement
shall inure to the benefit of the successors and assigns of Iron Mountain. This
Agreement may not be assigned by you, except to your heirs upon your death.


15.    Enforceability; Severability. If a court finds any term of this Agreement
to be invalid or unenforceable, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible. The invalidity
or unenforceability of any provision of this Agreement shall in no way affect
the validity or enforceability of any other provisions, or any part, hereof.


16.    Law Governing; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to conflict of laws principles. You agree that all disputes
arising under or out of this Agreement shall be brought in courts of competent
jurisdiction within the Commonwealth of Massachusetts and you hereby consent to
jurisdiction in courts located in the Commonwealth of Massachusetts with respect
to all such matters.


17.    Entire Agreement; No Representations. This Agreement constitutes the
entire agreement between you and Iron Mountain concerning the terms and
conditions of your separation from employment with Iron Mountain and supersedes
all prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, between you and Iron Mountain, except as
otherwise specifically referenced herein. You agree that Iron Mountain has not
made any representations or promises to you regarding the meaning or implication
of any provision of this Agreement other than as stated herein.


18.    Modification and Waiver. This Agreement may be amended or modified only
by a written instrument signed by you and an authorized representative of Iron
Mountain. The failure of you or Iron Mountain at any time to require the
performance of any provision of this Agreement shall in no manner affect the
right of such party at a later time to enforce the same provision.


19.    Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, that you fully understand its
terms, and that you have entered into this Agreement knowingly and voluntarily.









--------------------------------------------------------------------------------

Mr. Roderick Day
Page 5






Please indicate your acceptance of this Agreement by signing both copies and
returning one copy in the enclosed envelope to Deirdre Evens, EVP Chief People
Officer, Iron Mountain Incorporated, 100 Federal Street, Boston, Massachusetts
02110. Please keep the other copy for your records.


Very truly yours,
/S/ Ernest W. Cloutier
Ernest W. Cloutier
Executive Vice President and General Counsel




ACCEPTED AND AGREED:
/S/ Roderick Day_________        Date: __7/1/16___________________
Roderick Day









--------------------------------------------------------------------------------





GENERAL RELEASE OF CLAIMS


This General Release of Claims (the “Release”) is being executed and delivered
in accordance with Section 3.4(a) of Severance Program No. 1 under The Iron
Mountain Companies Severance Plan (the “Plan”) and the severance letter
agreement dated June [__], 2016 between Iron Mountain Information Management,
LLC (“Iron Mountain”) and me (the “Severance Agreement”). Each capitalized term
used in this Release without definition has the meaning given to such term in
Severance Program No. 1.
In exchange for the promises and payments described in Severance Program No. 1
and the Severance Agreement, I (on behalf of myself and my heirs, executors,
administrators and assigns) hereby release and forever discharge Iron Mountain,
its subsidiaries and affiliates, and all of their current and former directors,
officers, employees, agents, successors and assigns in their official and
individual capacities (collectively, the “Released Parties”), from any and all
suits, claims, demands, debts, sums of money, damages, interest, attorneys’
fees, expenses, actions, causes of action, judgments, accounts, promises,
contracts, agreements, and any and all claims of law or in equity, whether known
or unknown, which I now have or ever have had against the Released Parties, or
any of them, including, but not limited to, any claims under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Genetic Information Nondiscrimination Act,
Massachusetts General Laws Chapters 149 and 151B, any other federal, state or
local statute, regulation, ordinance or common law and all claims related to or
arising out of my employment or the termination of my employment with Iron
Mountain. I also waive any right I may have to recover any compensation or
damages in any action against any of the Released Parties brought by any
governmental entity on my behalf or on behalf of any class of which I may be a
member. I hereby represent that I have not previously filed or joined in any
complaints, charges or lawsuits against Iron Mountain pending before any
governmental agency or court of law relating to my employment and/or the
termination thereof.
This Release shall not apply to: (1) any vested interest I may have in any
401(k), pension or profit sharing plan, stock option agreement or any other
employee benefit plan by virtue of my employment with Iron Mountain; (2) any
claims that may arise after this Release is signed; (3) any claims that may not
be waived by law; (4) any right I may have to indemnification and/or advancement
of legal fees by Iron Mountain under its directors and officers liability
insurance coverage, under any agreement between me and Iron Mountain, under any
provision of Iron Mountain’s Bylaws or plans, or by application of law; and (5)
any claims arising from any breach by Iron Mountain of its obligations under
Severance Program No. 1 or the Severance Agreement.
Iron Mountain has advised me that I have the right to consult with an attorney
prior to signing this Release. I have had at least twenty-one (21) days after
receiving this Release to decide whether to sign it. I understand that if I sign
this Release, I will have seven (7) days thereafter to revoke my signature by
delivering a signed notice of revocation to Iron Mountain before the expiration
of the 7-day period. This release will become binding on the eighth day after I
sign it unless I have timely revoked my signature. I understand that if I do not
sign this Release or if I sign it and then revoke, I will not receive any of the
benefits described in Severance Program No. 1 or the Severance Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Release as of this ____
day of June, 2016.


______________
Roderick Day




--------------------------------------------------------------------------------





SCHEDULE 1
SETTLEMENT AGREEMENT
THIS AGREEMENT is dated [insert date] 2016
Parties
(1)
Iron Mountain Information Management, LLC whose registered office is at One
Federal Street, Boston, MA 02110, USA (Employer).

(2)
Mr Roderick Day of 47 Melrose Road, London SW18 1LX, United Kingdom (Employee).



Background
(A)
This agreement is being entered into by the parties further to, and as a
condition of, the Separation & Release Agreement between the parties dated
[insert date] (Separation Agreement).

 
(B)
The parties intend this agreement to be an effective waiver of claims under UK
law and to satisfy the conditions relating to settlement agreements in the
relevant legislation.



Agreed terms
1.
Termination date

1.1
The Employee's employment with the Employer shall terminate on no later than 11
November 2016 (Termination Date).

1.2
The Employee will receive their basic salary and other contractual benefits,
including a payment in respect of accrued but untaken holiday, up to and
including the Termination Date, less such deductions as the Employer is required
by law to make.

1.3
The Employee acknowledges and accepts that the period of notice to which he is
entitled under UK employment law will be deemed served during the period between
the date of this agreement and the Termination Date and the Employee will have
no entitlement to be paid in lieu of the notice period at or following the
Termination Date.

2.
Payment

2.1
The Employer will pay to the Employee, as consideration for also entering into
this agreement, the amounts set out in the Separation Agreement which has been
entered into between the Employer and the Employee separately.





--------------------------------------------------------------------------------




3.
Waiver

3.1
The terms of this agreement are offered by the Employer without any admission of
liability and are in full and final settlement of all and any claims or rights
of action that the Employee has or may have arising out of their employment with
the Employer, or its termination, whether under common law, contract, statute or
otherwise, whether or not such claims are, or could be, known to the parties or
in their contemplation at the date of this agreement in any jurisdiction and
including, but not limited to, the claims specified in Schedule 1 (each of which
is waived by this clause) but excluding any claims by the Employee to enforce
this agreement, any personal injury claims which have not arisen as at the date
of this agreement or any claims in relation to accrued pension entitlements.

3.2
The Employee acknowledges that the conditions relating to settlement agreements
under section 147 of the Equality Act 2010, paragraph 2(2) of Schedule 5 to the
Employment Equality (Age) Regulations 2006 and section 203(3) of the Employment
Rights Act 1996 have been satisfied.

4.
Return of property

4.1
The Employee warrants that before the Termination Date they will return to the
Employer in good condition all property belonging to the Employer or relating to
the Employer or its business contacts in whatever format but including any car,
company credit card, keys, security pass, identity badge, mobile telephone,
pager, lap-top computer, books, documents, papers, computer disks, memory sticks
and other media.

4.2
The Employee shall, before the Termination Date, erase irretrievably any
information relating to the business or affairs of the Employer or its business
contacts from computer and communications systems and devices owned or used by
him outside the premises of the Employer, including such systems and data
storage services provided by third parties (to the extent technically
practicable).

5.
Employee warranty

The Employee warrants and represents to the Employer that there are no
circumstances of which the Employee is aware or ought reasonably to be aware
that would amount to a repudiatory breach of any express or implied term of
their contract of employment that would entitle (or would have entitled) the
Employer to terminate the Employee's employment without notice or payment in
lieu of notice.
6.
Confidentiality and other restrictions

6.1
The Employee and the Employer confirm that they have kept and agree to keep the
existence and terms of this agreement confidential, except where disclosure is
to HM Revenue & Customs, their professional advisers, members of their immediate
family (provided that they agree to keep the information confidential) or is
required by law.

6.2
The Employee shall not, and the Employer shall use reasonable endeavours to
ensure that its directors and officers shall not, make any adverse or derogatory
comment about each other or do anything that shall, or may, bring the Employer,
its directors or employees, or the Employee into disrepute.





--------------------------------------------------------------------------------




7.
Legal advice and fees

7.1
The Employee confirms that they have received independent advice as to the terms
and effect of this agreement and in particular on its effect on their ability to
pursue any complaint before an employment tribunal or court from [NAME] of
[FIRM/ORGANISATION], who is a relevant independent adviser, and who shall sign
the certificate set out at Schedule 2 to this agreement.

7.2
The Employer shall pay the reasonable legal fees (up to a maximum of £1,250 plus
VAT) incurred by the Employee in obtaining advice on the termination of their
employment and the terms of this agreement, such fees to be payable to their
adviser on production of an invoice.

8.
Entire agreement

This agreement, together with the Separation and Release Agreement (and the
agreements referred to therein) constitutes the entire agreement between the
parties and supersedes and extinguishes all previous agreements, promises,
assurances, warranties, representations and understandings between them, whether
written or oral, relating to the Employee's employment and its termination.
9.
Governing law

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.
10.
Jurisdiction

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).
11.
Subject to contract and without prejudice

This agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed by both parties and dated, when it shall be
treated as an open document evidencing a binding agreement.


This agreement has been entered into on the date stated at the beginning of it.






--------------------------------------------------------------------------------






Signed by Ernest Cloutier, for and on behalf of Iron Mountain Information
Management, LLC
 
 




Signed by Mr Roderick Day
 

























--------------------------------------------------------------------------------




Schedule 1 Claims
1.
Claims:

(a)
for breach of contract or wrongful dismissal;

(b)
for unfair dismissal, under section 111 of the Employment Rights Act 1996;

(c)
in relation to the right to a written statement of reasons for dismissal, under
section 93 of the Employment Rights Act 1996;

(d)
for a statutory redundancy payment, under section 163 of the Employment Rights
Act 1996;

(e)
in relation to an unlawful deduction from wages or unlawful payment, under
section 23 of the Employment Rights Act 1996;

(f)
for direct or indirect discrimination, harassment or victimisation related to
age, under section 120 of the Equality Act 2010 and/or under regulation 36 of
the Employment Equality (Age) Regulations 2006; and

(g)
for failure to comply with obligations under the Data Protection Act 1998.







--------------------------------------------------------------------------------




Schedule 2 Adviser's certificate
I, .................................................................. of
............................................................................,
whose address is
...........................................................................................................................,
am [a Solicitor of the Senior Courts of England and Wales who holds a current
practising certificate] and confirm that I have given Mr Roderick Day legal
advice on the terms and effect of the agreement between Mr Day and Iron Mountain
Information Management, LLC of today's date (the Agreement) and, in particular,
its effect on his ability to pursue the claims specified in Schedule 1 of the
Agreement.


I also confirm that there is now in force (and was in force at the time I gave
the advice referred to above) a policy of insurance or an indemnity provided for
members of a profession or professional body covering the risk of claim in
respect of loss arising in consequence of the advice I have given to Mr Roderick
Day.




SIGNED.........................................................................................
DATE.............................................................................................




